         Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 1 of 9




DAVID LOPEZ (DL-6779)
LAW OFFICES OF DAVID LOPEZ
171 Edge of Woods Rd. | PO Box #323
Southampton NY 11969-0323
631.287.5520 | DavidLopezEsq@aol.com

MIRIAM TAUBER (MT-1979)
885 Park Ave. #2A
New York NY 10075
323-790-4881 | MiriamTauberLaw@gmail.com

Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 DEBORAH DONOGHUE,
                                                                       20-CV-10306
                                                                 No. ______________________
         Plaintiff,                                                  (ECF Case)

         v.
                                                                  COMPLAINT FOR RECOVERY
 1347 PROPERTY INSURANCE HOLDINGS, INC.,                                     OF
                                                                    SHORT-SWING PROFITS
         Nominal Defendant,                                         UNDER 15 U.S.C. § 78p(b)

         and
                                                                     JURY TRIAL DEMANDED
 HALE PARTNERSHIP CAPITAL MANAGEMENT, LLC,
 HALE PARTNERSHIP CAPITAL ADVISORS, LLC,
 HALE PARTNERSHIP FUND, L.P.,
 CLARK – HALE FUND, L.P.,
 SMITH – HALE FUND, L.P.,
 DICKINSON – HALE FUND, L.P.,
 STEVEN A. HALE II,

         Defendants.


                THE PLAINTIFF, by David Lopez, Esq., and Miriam Tauber, Esq., her attorneys,

complaining of the Defendants, respectfully alleges the following upon information and belief,

except as to Paragraph 2, which Plaintiff alleges on personal knowledge:




                                               1
        Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 2 of 9




                                           JURISDICTION:

       1.      This action arises under the provisions of Section 16(b) of the Securities Exchange

Act of 1934, as amended (the "ACT"), 15 U.S.C. § 78p(b), and jurisdiction is conferred upon this

Court by Section 27 of the Act, 15 U.S.C. §78aa.

                                 THE PARTIES AND VENUE:

       2.      Plaintiff is a security owner of 1347 Property Insurance Holdings, Inc. (“1347”), a

Delaware corporation with principal offices and domicile at 970 Lake Carillon Drive, Suite #314,

Saint Petersburg, Florida 33716.

       3.      At all times relevant the common stock of 1347 was registered under Section 12(g)

of the ACT and was and is traded through the facilities of the NASDAQ Stock Market LLC,

located within this district conferring venue upon this court.

       4.      This action is brought in the right and for the benefit of 1347, which is named as a

nominal party Defendant solely in order to have all necessary parties before the Court.

       5.      Hale Partnership Capital Management, LLC (“HALE ADVISOR”) is a North

Carolina Limited Liability Company and is the Investment Manager of the Hale Funds.

       6.      At September 15, 2020, prior to the sale event to be described herein, HALE

ADVISOR was the beneficial owner of 1,130,152 shares of the common stock of 1347, more or

less, or 18.5% of the total outstanding.

       7.      Hale Partnership Capital Advisors, LLC (“HALE G.P.”) is a North Carolina

Limited Liability Company and is the General Partner of the Hale Funds.

       8.      At September 15, 2020, prior to the sale event to be described herein, HALE G.P.

was the beneficial owner of 687,718 shares of the common stock of 1347, more or less, or 11.3%

of the total outstanding before group aggregation.




                                                 2
         Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 3 of 9




       9.      Hale Partnership Fund, L.P. (“HALE FUND I”) is a Delaware Limited Patrnership

and an investment fund.

       10.     At September 15, 2020, prior to the sale event to be described herein, HALE FUND

I was the beneficial owner of 527,499 shares of the common stock of 1347, more or less, or 8.7%

of the total outstanding before group aggregation.

       11.     MGEN II – Hale Fund, L.P. (“HALE FUND II”) is a Delaware Limited Partnership

and is an investment fund. Plaintiff has not identified any short-swing trading by it and it is not a

party to this suit but is a member of a group consisting of it plus all defendants.

       12.     At September 15, 2020, prior to the sale event to be described herein, HALE FUND

II was the beneficial owner of 30,558 shares of the common stock of 1347, more or less, or 0.5%

of the total outstanding before group aggregation.

       13.     Clark – Hale Fund, L.P. (“HALE FUND III”) is a Delaware Limited Partnership

and is an investment fund.

       14.     At September 15, 2020, prior to the sale event to be described herein, HALE FUND

IV was the beneficial owner of 90,135 shares of the common stock of 1347, more or less, or 1.5%

of the total outstanding before group aggregation.

       15.     Smith – Hale Fund, L.P. (“HALE FUND IV”) is a Delaware Limited Partnership

and an investment fund.

       16.     At September 15, 2020, prior to the sale event to be described herein, HALE FUND

IV was the beneficial owner of 25,718 shares of the common stock of 1347, more or less, or 0.4%

of the total outstanding before group aggregation.

       17.     Dickinson – Hale Fund, L.P. (“HALE FUND V”) is a Delaware Limited

Partnership and is an investment fund.




                                                  3
         Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 4 of 9




       18.     At September 15, 2020, prior to the sale event to be described herein, HALE FUND

V was the beneficial owner of 26,614 shares of the common stock of 1347, more or less, or 0.3%

of the total outstanding before group aggregation.

       19.     HALE FUND I, HALE FUND II, HALE FUND III, HALE FUND IV and HALE

FUND V (collectively, the “HALE FUNDS”) are managed by HALE ADVISOR.

       20.     The HALE FUNDS all have the same general partner, HALE GF.

       21.     HALE ADVISOR and HALE GF are managed by MR. HALE.

       22.     The HALE FUNDS, HALE ADVISOR, HALE GF and MR. HALE, at all relevant

times, had respective pecuniary interests in their beneficially owned shares of 1347., either through

direct ownership of 1347 Common Stock or through non-exempt performance-based fees derived

from management of those investments.

       23.     The HALE FUNDS, through their unitary or common management, acted in

concert between at least April 9, 2020, and September 15, 2020, to employ their combined share

ownership of 1347 Common Stock to influence the management of 1347. In their joint Schedule

13D/A, Amendment # 4, with a filing date of April 9, 2020, relating to their investments in 1347,

the Defendants stated, inter alia:

               “The Reporting Persons may engage in discussions with the independent
       members of the Company’s Board of Directors, the independent members of the
       Board of Directors of Ballantyne Strong Inc., the independent members of the
       Board of Directors of BK Technologies Corporation, other shareholders of the
       Company, management and advisors of the FedNat Holding Company, and other
       relevant parties, including representatives of any of the foregoing, concerning the
       Reporting Person’s investment in the Common Shares and the Company. These
       discussions could include, without limitation, matters concerning the Company’s
       business operations, board appointments, affiliated transactions and potential
       conflicts of interest with affiliated parties. These discussions could also involve
       historical governance, management, fundamental operating performance
       (including revenues and earnings) of publicly traded companies for the period in
       which the co-chairmen of the Company were in charge of those companies. Of
       particular concern to the Reporting Persons is the pattern shown in public



                                                 4
        Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 5 of 9




       companies controlled by the Company co-chairmen of (a) enterprise value and
       market capitalization deterioration, (b) poor performance of capital allocation
       among affiliated parties, and (c) levels of compensation paid to the Company’s co-
       chairmen by these companies, especially as such items have materially increased
       the risks inherent to minority shareholders. The Reporting Persons’ concerns are
       based, in part, on the historical performance of Ballantyne Strong, Inc. and BK
       Technologies Corporation and the prices for their common shares under control by
       the Company’s co-chairmen. The historical performance cited above occurred prior
       to market disruption and uncertainty caused by the coronavirus pandemic, which
       has now magnified the concern.

               The Reporting persons may exchange information with any persons
       pursuant to appropriate confidentiality or similar agreements or otherwise work
       together with any persons pursuant to joint agreement or otherwise, propose
       changes in the Company’s business, board appointments, governance,
       management, capitalization, strategic plans, or propose or engage in one or more
       other actions set forth herein.

               The Reporting Persons may also propose to take one or more of the actions
       described in subparagraphs (a) through (j) of Item 4 of 17 C.F.R. § 240.13d-101
       and may discuss such actions with the Company and the Company’s management
       and the board of directors, other stockholders of the Company and other interested
       parties.”

       24.     Such action in concert constituted the HALE FUNDS and their common

management a group within the meaning of the ACT (the “GROUP”), and each member of the the

GROUP, individually, the beneficial owner of all shares owned by other members of the GROUP

for purposes of determining whether they, as a group, constituted a more-than-10% beneficial

owner of 1347 common stock, and constituted each of them, individually, also a more-than-10%

beneficial owner.

       25.     All Defendants reported their holdings under Section 13(d) on a single Form 13D

and six single Forms 13D/A in joint filings.

                                STATUTORY REQUISITES:

       26.     The violations of Section 16(b) of the Act to be described herein involve non-

exempt securities in non-exempt transactions engaged in by non-exempt persons within the

meaning of the ACT.


                                               5
         Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 6 of 9




        27.     Demand for prosecution was made on 1347 on September 18, 2020. More than 60

days have expired. By letter dated December 3, 2020, Vinson & Elkins, legal counsel to 1347 have

denied that any liability exists and have indicated that 1347 will not act to recover any of the profits

at issue. Further delay in the initiation of suit would be a futile gesture.

        28.     This action is brought within two years of the occurrence of the violations to be

described herein or within two years of the time when reports required by 15 U.S.C 78p(a), Section

16(a) of the ACT, setting forth the substance of the transactions here complained of were first filed

with the Securities & Exchange Commission.

                                         BACKGROUND:

        29.     At a time unknown to the Plaintiff, but within six months of September 15, 2020,

the fact being discoverable, the GROUP, through MR. HALE, HALE ADVISOR and HALE G.P.,

entered into discussions and negotiations with the management and/or the Board of Directors of

1347. The culmination was an agreement dated September 15, 2020 (the “AGREEMENT”)

whereby 1347 would purchase all shares held by all members of the GROUP in exchange for

$2,752,617 in cash, and 330,231 shares of the common stock of FedNat Holding Company (the

“FEDNAT STOCK”). Also paid as additional consideration were: (i) a 5-year standstill agreement

whereby neither the GROUP nor any of its members would purchase shares of 1347 for a period

of 5 years; and (ii) a purported release of liability of all members of the GROUP from liability

under Section 16(b) of the Securities Exchange Act of 1934.

        30.     The allocation of transaction consideration among members of the GROUP is set

forth in Exhibit A to the Purchase Agreement, which appears as Exhibit A to the GROUP’S

Schedule 13D/A (Amendment #6), dated September 17, 2020.




                                                   6
        Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 7 of 9




       31.     The value of the FEDNAT STOCK is undetermined and will require discovery of

underlying data and expert analysis.

       32.     The value of the standstill agreement is undetermined and will require expert

analysis.

       33.     The purported release of liability under Section 16(b) is void as a matter of law

under Section 29 of the Securities Exchange Act and is worthless.

                                FIRST CLAIM FOR RELIEF:

       34.     All that has gone before is realleged as though set out in full here.

       35.     On or about September 15, 2020, all members of the GROUP, acting in concert

with one another and with all, sold all shares of 1347 owned by each of them for consideration as

described at paragraphs 29, 30, 31, 32 and 33, supra.

       36.     Within periods of less than six months of September 15, 2020, HALE FUND I

purchased 61,042 shares of 1347 Common Stock more or less at prices lower than the sale price

received.

       37.     Within periods of less than six months of September 15, 2020, HALE FUND III

purchased 871 shares of 1347 Common Stock more or less at prices lower than the sale price

received.

       38.     Within periods of less than six months of September 15, 2020, HALE FUND IV

purchased 25.718 shares of 1347 Common Stock more or less at prices lower than the sale price

received.

       39.     Within periods of less than six month of September 15, 2020, HALE ADVISOR

purchased 22,980 shares of 1347 Common Stock more or less at prices lower than the sale price

received.




                                                 7
         Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 8 of 9




       40.     The foregoing purchases and sales within periods of less than six months while

each named GROUP member was an insider of 1347 generated recoverable profits under Section

16(b) of the ACT in an amount unknown to Plaintiff. The precise amount to be recovered will ned

to be determined through discovery, expert analysis and an accounting.

                                SECOND CLAIM FOR RELIEF:

       41.     This Second Claim for Relief is a precaution against possible errors of detail

attributable to the failure of the GROUP and every member thereof to comply with its and their

obligations to file reports of their trading activity in shares of 1347 Common Stock with the

Securities & Exchange Commission pursuant to Section 16(a) of the ACT, inaccuracies in what

there is of a public record or the discovery of additional trades during the course of this action.

       42.     HALE FUND I, HALE FUND III, HALE FUND IV, HALE FUND V and HALE

ADVISOR as shareholders and HALE ADVISOR, HALE G.P. and MR. HALE as recipients of

non-exempt performance-related fees, acting during periods not barred by the statute of limitations

measured from the date of the filing of this Complaint, purchased and sold or sold and purchased

equity securities or equity security equivalents of 1347 within periods of less than six months of

each other while more-than 10% beneficial owners of 1347, including but not limited to the

transactions pleaded in the First Claim For Relief.

       43.     By reason of such purchases and sales or sales and purchases of its equity securities

or equity security equivalents within periods of less than six months of one another while insiders

of 1347, they realized profits, the exact amounts thereof being unknown to Plaintiff, which profits

inure to the benefit, and are recoverable by Plaintiff on behalf, of 1347.




                                                  8
           Case 1:20-cv-10306-VSB Document 1 Filed 12/07/20 Page 9 of 9




                WHEREFORE, Plaintiff demands judgment:

          a)    Requiring HALE FUND I, HALE FUND III, HALE FUND IV, HALE FUND V

and HALE ADVISOR as shareholders and, as recipients of performance-related fees, HALE

ADVISOR, HALE G.P and MR. HALE, to account for and to pay over to 1347 the short-swing

profits realized and retained by each of them in violation of Section 16(b) of the Act, together with

appropriate interest and the costs of this suit;

          b)    Awarding to Plaintiff her costs and disbursements including reasonable attorneys’,

accountants and expert witness fees; and

          c)    Granting to Plaintiff such other and further relief as the court may deem just and

proper.



Dated: Southampton NY
       December 7, 2020

                                                       Yours, etc.

                                                       s/ David Lopez
                                                       ___________________________________
                                                       David Lopez, Esq. (DL-6779)
                                                       Miriam Tauber, Esq. (MT-1979)

                                                       Attorneys for Plaintiff




                                                   9
